Citation Nr: 0713324	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left clavicle (minor), currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980.

The instant appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which granted a claim for 
an increased rating, from 10 to 20 percent, for residuals of 
a fracture of the left clavicle.

The Board of Veterans' Appeals (Board) denied the increased 
rating claim in a July 2005 decision.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2005 the parties filed a Joint 
Motion for Remand (Joint Motion).  The Joint Motion stated 
that the Board should explain how pain on use was factored 
into its evaluation of the veteran's disability in terms of 
limitation of motion equivalency under Diagnostic Code 5201; 
the appellant should be afforded another examination, 
including an X-ray of the left shoulder, and the Board should 
provide adequate reasons and bases for its conclusion that an 
extraschedular rating was not warranted based on marked 
interference with employment.  In December 2005, the Court 
granted the Joint Motion, and remanded the case for action 
consistent with the joint motion.  The case was thereafter 
remanded by the Board in August 2006 for further development 
and for due process reasons.

The appellant, in August 2006 correspondence with the RO, 
raised a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a back disability and 
numbness in the right leg secondary to a December 2005 
colonoscopy performed at the Bay Pines, Florida VA Medical 
Center.  Since this issue has not been developed by the RO, 
it is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's left shoulder disability is productive of 
pain, limitation of motion with flexion limited to as much as 
60 degrees due to pain, weakness in the left shoulder, lack 
of endurance, weakness of left hand grip and X-ray evidence 
of nonunion of the clavicle; there is no evidence of 
ankylosis, loose movement in the shoulder, instability or 
swelling of the joint.

2.  Functional loss due to pain, weakness, stiffness, 
deformity and lack of endurance in the left shoulder is not 
shown to be equivalent to a limitation of arm motion to 25 
degrees from the side.


CONCLUSION OF LAW

The criteria for an evaluation in excess 20 percent for 
residuals of a fracture of the left clavicle (minor) have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
rating for his service-connected left shoulder disability.  
Having carefully reviewed all the evidence of record in light 
of the applicable law, the Board has determined that an 
increased rating is not warranted for any portion of the 
appeal period.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records show that in September 1980 the 
veteran sustained a comminuted fracture of the left clavicle 
(shoulder) and surgical treatment included wire fixation.  
The veteran's residuals of a left shoulder fracture (minor) 
are currently rated 20 percent disabling under Diagnostic 
Code 5203-5201 for impairment of the clavicle or scapula 
rated under limitation of motion of the arm.  38 C.F.R. 
§§ 4.27, 4.71a (2006).  The Board observes that the veteran 
has testified that he is right-hand dominant, and 
consequently, his service-connected disability affects the 
minor, or nondominant, upper extremity.  38 C.F.R. § 4.69.  

The veteran is currently assigned the maximum schedular 
rating under Diagnostic Code 5203.  The next higher (and 
maximum) 30 percent rating under Diagnostic Code 5201 is 
warranted where range of motion of the arm is limited to 25 
degrees from the side.  The veteran asserts that he has pain 
and limitation of motion of the left shoulder which is worse 
when he reaches overhead.  See January 2003 and April 2005 
hearing transcripts.  The Board finds that the preponderance 
of the evidence is against the claim for an increased rating 
for residuals of a fracture of the left clavicle (minor).

Normal abduction of the shoulder, or movement of the arm up 
and away from the side of the body, is from 0 to 180 degrees.  
38 C.F.R. § 4.71a, Plate I.  The preponderance of the medical 
evidence does not show that range of motion of the left arm 
is limited to 25 degrees from the side.  The 2001 VA 
examination report noted that the veteran was able to abduct 
his left shoulder 70 degrees without pain.  An August 2002 VA 
treatment report noted abduction of 0 to 120 degrees.  A 
November 2002 VA treatment record noted that the veteran has 
some restriction of movement, but it was "probably about a 
20% reduction on all planes".  Such a reduction in the range 
of abduction would not equate with limitation of motion of 
the arm to 25 degrees from the side:  it would equal a range 
of motion far greater than 25 degrees from the side.  Private 
physical therapy records dated in October 2002 showed that 
the veteran had 110 degrees of abduction with pain only at 
the end of that range.  June and October 2003 private 
physical therapy assessments noted that the veteran had 47 
degrees of pain-free abduction.  June 2003, March 2004, and 
December 2004 VA outpatient treatment record noted 
symmetrical shoulder abduction/elevation on the left and 
right side.  Finally, the September 2006 VA examination 
report noted that the veteran had pain-free abduction to 30 
degrees with active motion and to 60 degrees with passive 
motion.  Thus, the preponderance of the evidence shows that 
over the appeal period the veteran has consistently been able 
to move his arm more than 25 degrees from the side without 
pain.  For this reason a higher rating is not warranted under 
Diagnostic Code 5201.

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's primary complaint is of pain 
and weakness due to his service-connected left shoulder 
disability.  While in most of the medical record, the veteran 
only reported pain at the ends of his range of motion, in one 
VA treatment record in 2003 he reported pain throughout his 
range of motion with regard to abduction and rotation.

The 2001 VA examination report noted that the veteran had an 
additional limitation of motion estimated at 50 percent due 
to pain, weakness, fatigue, and lack of endurance following 
repetitive use or during flare-ups.  As noted above, the 2001 
examiner noted that the veteran was able to abduct his left 
shoulder 70 degrees without pain, so, even with consideration 
of the DeLuca factors the veteran would still have been able 
to abduct his left shoulder to 35 degrees from his side.  The 
2006 VA examiner noted that there was additional loss of 
motion on repetitive use and that the veteran range of 
abduction dropped from 0 to 90 degrees to 0 to 60 degrees.  
However, once again, even with consideration of the DeLuca 
factors, the veteran's range of motion would not meet the 
criteria which would warrant a higher rating under Diagnostic 
Code 5201:  range of motion of the arm limited to 25 degrees 
from the side.  

The Board finds that the preponderance of the evidence does 
not warrant an increased rating based on DeLuca factors.  
This is so because the medical evidence, noted above, 
predominantly reveals that the veteran has significant, pain-
free, range of motion of the shoulder.  While in one record, 
the veteran complained of pain throughout his range of 
motion, the preponderance of the medical evidence, including 
the conclusions of two VA examiners who specifically 
addressed the DeLuca factors in providing their medical 
opinions, reveals that the veteran's functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
is not so significant that it equates to the criteria for the 
next higher, 30 percent, rating under Diagnostic Code 5201.

In addition, the Board notes that the February 2002 rating 
decision on appeal, which assigned the current 20 percent 
evaluation for residuals of a left shoulder fracture, also 
granted a separate 10 percent evaluation for a left shoulder 
tender and painful scar.  Therefore, the veteran is receiving 
compensation at the rate of 10 percent for pain due to his 
service-connected disability.  VA regulations prohibit rating 
the same disability under different diagnoses.  38 C.F.R. 
§ 4.14 (2006).  For that reason, pain in the area of the 
surgical scar, for which additional compensation was awarded 
in the 2002 rating decision, cannot also serve as the basis 
for a higher rating in this appeal.

The Board has considered the application of additional 
Diagnostic Codes.  A higher evaluation may be assigned where 
there is evidence of ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  However, as the medical evidence shows 
that the veteran does have significant range of motion, the 
Diagnostic Code pertaining to ankylosis is not for 
application.

Because the veteran states that the pain, limitation of 
motion, and weakness in his grip in the left hand due to his 
service-connected disability results in impairment in his 
ability to perform tasks as a mail sorter at work, referral 
for an extraschedular evaluation has been considered.  
38 C.F.R. § 3.321(b).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

As the record does not reveal frequent periods of 
hospitalization for the service-connected disability which 
could provide the basis for an extraschedular evaluation, the 
Board will focus its analysis on whether the veteran's left 
shoulder disability results in marked interference with 
employment.  The veteran has reported that as a mail sorter, 
he is required to lift as much as 70 pounds, and states that 
he cannot accomplish this unless he takes pain medication.  
He testified that by the end of the work day he has pain at 
the level of 7 on a scale from 1 to 10 and stated that he 
missed about two weeks of work over a 12-month period.  See 
January 2003 and April 2005 hearing transcripts.  

Significantly, the veteran has held a full-time job 
throughout the appeal period (see March 2006 VA outpatient 
treatment record) without marked interference with 
employability due to his shoulder.  He testified during his 
2005 hearing that he had not exhausted his sick leave as a 
result of time off taken for his service-connected shoulder, 
and during his 2003 hearing, he stated that he had only taken 
two weeks of leave due to his shoulder problems.  This amount 
of leave taken for the service-connected shoulder does not 
require referral for extraschedular consideration.

An April 2006 private rehabilitation center reported that 
prior to the veteran sustaining an unrelated back injury in 
December 2005, he was independent as to all activities of 
daily living, he was able to do weight lifting, and he could 
play basketball and do yard work.  Also, a physician's note 
indicated that the veteran could return to work on a limited 
basis in February 2006 with no prolonged sitting or standings 
and no lifting greater than 10 pounds.  However, the physical 
therapy records reveal that these restrictions were not due 
to shoulder concerns but rather as a precaution so that the 
bulging disc in the veteran's low back would not increase in 
size.

Significantly, June 2003, March 2004, and December 2004 VA 
outpatient treatment record noted symmetrical shoulder 
abduction/elevation on the left and right side.  For these 
reasons, referral for consideration of an extraschedular 
evaluation is not warranted. 

Duty to notify and duty to assist

VA has met its duties to notify and assist.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
held that proper notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

VA provided the requisite notice by means of letters dated in 
2001, 2003, and 2006.  The 2001 letter was issued prior to 
the initial adjudication of the claim in 2002.  The letters 
informed the veteran that, if he provided information about 
the sources of evidence or information pertinent to the 
elements of the claim, VA would make reasonable efforts to 
obtain the records from the sources identified.  The fourth 
element of a valid notice was satisfied in the 2006 letter.  
The 2006 letter also told the veteran of the requirements to 
establish a successful claim for an increased rating and 
explained the assignment of disability ratings and effective 
dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  VA has 
developed the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  In addition, the veteran presented testimony at a 
hearing before RO personnel as well as at a hearing before 
the undersigned Veterans Law Judge.  Several VA examinations 
were developed during the course of the appeal, in 2001 and 
again in 2006.  The 2005 Joint Remand noted that the veteran 
should be afforded an X-ray of the left shoulder so that a 
fully informed decision regarding the severity of the 
shoulder could be made; however, the 2006 VA examiner relied 
on a 2003 computer tomography scan and 1992 X-rays in his 
assessment.  As the examiner performed a thorough assessment 
with regard to the severity of the service-connected 
shoulder, the Board does not find that another examination or 
further development for X-rays is necessary.  This is so 
because the examiner reviewed the medical evidence, including 
the radiological evidence, and implicitly determined that 
further testing was not warranted.  The Board therefore finds 
that VA has satisfied its duty to notify and assist.  


ORDER

An increased rating for residuals of a fracture of the left 
clavicle (minor), currently evaluated as 20 percent 
disabling, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


